Christianson, Oh. L
(concurring). In the application for insurance it was stated that the horse had never had colic or indigestion. In its answer in this case the defendant averred that this was a representation of a material fact; that the defendant relied upon the representation in issuing the policy of insurance; that the representation was false and known by the plaintiff to so be at the time he made it ; that in truth and in fact the horse had been afflicted with one or more attacks of colic in the years 1916 and 1917. This was the only defense asserted. The only evidence submitted by the defendant in support of this defense was the proofs of loss signed and verified by plaintiff, wherein it was stated that the horse had had slight attacks of colic in the winter of 1916 and 1917. The plaintiff, however, testified that the proofs of loss were prepared by the defendant’s general agent; that plaintiff did not read them over before signing them; that in the preparation of such proofs of loss the defendant’s agent did not ask plaintiff any question regarding colic, and that plaintiff at no time stated that the horse had had slight attacks of colic in the winter of 1916 and 1917; and that in fact the horse had not had such attacks. Plaintiff’s testimony was corroborated by one Filter, who was present at the time the proofs of loss were prepared and signed.
Defendant asserts that this evidence was inadmissible. It contends: (1) That the statements made in the proofs of loss were conclusive upon the plaintiff; and (2) that in any event there was no foundation in the pleadings for the introduction of such evidence. In my opinion both contentions are incorrect.
The statements in the proof of loss were admissible as admissions against interest, but they were not conclusive against the assured. So far as I can ascertain, the authorities are unanimous on that proposition, See, 7 Enc. Ev. 576; see also Messersmith v. Supreme Lodge, K. P. 31 N. D. 163, 173, 153 N. W. 989.
The new matter in the answer was deemed controverted by the plaintiff as upon a direct denial or avoidance, as the case might require. ■Comp. Laws 1913, §§ 7467-7477.
The trial court instructed the jury that the statement in the insurance application, to the effect that the horse had never had colic, was a material representation, but submitted to the jury as a question of fact *395whether the statement was true or untrue. Clearly the defendant has no cause to complain because the latter question was submitted to the jury.